            Case 1:20-cv-04610-CM Document 13 Filed 01/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM SCOTT DAVIS,

                               Plaintiff,
                                                                     20-CV-4610 (CM)
                       -against-
                                                                          ORDER
DR. AVA TAYLOR, PHD, et al.,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        By order dated July 8, 2020, the Court dismissed this action under 28 U.S.C. § 1915(g).

(ECF 3.) Since the dismissal, Plaintiff has filed six motions to reopen this action, challenging the

finding that he is barred under § 1915(g). (ECF 6-8, 10-12.) He also filed a notice of appeal.

(ECF 9.) Because Plaintiff timely filed three of the postconviction motions 1 before he filed the

notice of appeal, the Court has jurisdiction to consider these motions. 2 The Court grants




        1
            The motions are brought under Fed. R. Civ. P. 52, Fed. R. Civ. P. 59(e), and Fed. R. Civ.
P. 60(b).
        2
          Normally, “[t]he filing of a notice of appeal is an event of jurisdictional significance – it
confers jurisdiction on the court of appeals and divests the district court of its control over those
aspects of the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459
U.S. 56, 58 (1982). Under the Federal Rules of Appellate Procedure, however, “[i]f a party files
in the district court [certain] motions under the Federal Rules of Civil Procedure--and does so
within the time allowed by those rules--the time to file an appeal runs for all parties from the
entry of the order disposing of the last such remaining motion.” Fed. R. App. P. 4(A). For
motions brought under Rules 52(b), Rules 59(e) and 60(b), a party must file each of those
motions within 28 days of the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(ii), (iv), (vi);
Fed. R. Civ. P. 52(b) (A Rule 52(b) motion must be filed in a district court within 28 days of the
entry of the judgment); Fed. R. Civ. P. 59(e) (same as to Rule 59(e) motion).
       Plaintiff’s civil judgment was entered on July 8, 2020, and he filed his 52, 59(e) and
60(b) motions on August 4, 2020. Accordingly, the Court has jurisdiction to consider these
motions under the Federal Rules of Appellate Procedure.
           Case 1:20-cv-04610-CM Document 13 Filed 01/04/21 Page 2 of 2




Plaintiff’s motions for reconsideration (ECF 6-7) and vacates its order of dismissal and civil

judgment (ECF 3-4). The Court denies Plaintiff’s Rule 52(b) motion. (ECF 8.)

                                           CONCLUSION

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court grants Plaintiff’s motions for reconsideration (ECF 6-7), and directs the Clerk

of Court to (1) vacate the order of dismissal and the civil judgment (ECF 3-4) and (2) reopen this

action. The Court denies Plaintiff’s Rule 52(b) motion. (ECF 8.)

         The Clerk of Court is further directed to deliver a copy of this order to the Clerk of the

United States Court of Appeals for the Second Circuit.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP in forma pauperis status is denied for the purpose of

an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     January 4, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   2
